IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                  No. 02-50376
                                Summary Calendar


UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

versus

NOE MEDRANO,

                                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-00-CR-81-2
                          --------------------
                             October 4, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Noe Medrano has appealed his conviction and sentence for

conspiracy     to    possess    with   intent   to    distribute   at   least    50

kilograms of marijuana.           Medrano contends that the evidence was

insufficient        to   show   that   he   knowingly    participated    in     the

conspiracy because it established only that he associated with

members of the conspiracy and that he was present when marijuana

was seized.     Because Medrano never moved the district court for

judgment of acquittal, we review this issue for plain error.                    See


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 02-50376
                                        -2-

United States v. McCarty, 36 F.3d 1349, 1358 (5th Cir. 1994)

(citing United States v. Pierre, 958 F.2d 1304, 1310 (5th Cir.) (en

banc)).    Under the plain-error standard, the conviction must be

affirmed unless       it    will   result   in   a   manifest    miscarriage     of

justice.    McCarty, 36 F.3d at 1358.             “‘Such a miscarriage would

exist only if the record is devoid of evidence pointing to guilt,

or . . . because the evidence on a key element of the offense was

so tenuous that a conviction would be shocking.’”                      Id. (quoting

Pierre, 978 F.2d at 1310).

     In    addition    to    circumstantial      evidence    presented      showing

Medrano’s knowing involvement in the conspiracy, the Government

presented testimony of a co-conspirator, Gilberto Guajardo, that

Medrano was the intended purchaser of the marijuana.                       Although

Medrano argues that Guajardo’s testimony is “incredible on its

face,”    this   court     must    view   the   evidence    in   the    light   most

favorable to the Government and must give the Government the

benefit of all reasonable inferences and credibility choices.                   See

United States v. Galvan, 949 F.2d 777, 783 (5th Cir. 1991).

Medrano has not shown that his conviction resulted in a manifest

miscarriage of justice.

     Medrano     contends     that    the   district   court’s     drug-quantity

determination, for purposes of calculating Medrano’s base offense

level under U.S.S.G. § 2D1.1©), was clearly erroneous, as the

district court was misinformed about Guajardo’s trial testimony

regarding the number of his prior drug transactions with Medrano.
                                  No. 02-50376
                                       -3-

Guajardo concedes that he would still be subject to the same base

offense     level   under   the     most   conservative   construction   of

Guajardo’s trial testimony, which the district court credited.

Accordingly, any error on the part of the district court was

harmless.     There is no reason to believe that the district court

would impose a different sentence on remand.              See Williams v.

United States, 503 U.S. 193, 203 (1992) (harmless-error review).

The conviction and sentence are

     AFFIRMED.